Citation Nr: 0513989	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 30, 1999 
for a grant of service connection for post-traumatic stress 
syndrome (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the January 2003 rating, the RO granted service connection 
for PTSD evaluated as 100 percent disabling, effective June 
30, 1999.  The veteran disagreed with the effective date for 
the grant of service connection for PTSD, and a timely appeal 
was filed.   

In December 2004, a videoconference hearing conducted by the 
undersigned Veterans Law Judge was held at the RO.  At the 
videoconference hearing the veteran's representative 
specified that the current claim did not include clear and 
unmistakable error of a February 1990 Board denial of service 
connection for PTSD.  In this regard, the issue of clear and 
unmistakable error of the February 1990 Board denial of 
service connection for PTSD is not on appeal before the 
Board.


FINDINGS OF FACT

1.  In a February 1990 Board decision, service connection for 
PTSD was denied.

2.  New regulations, which are not liberalizing, regarding 
service connection for PTSD became effective October 8, 1996.   

3.  Subsequent to the change in the law regarding service 
connection for PTSD, an informal claim of service connection 
for PTSD was received in the form of a VA examination record 
dated March 8, 1999 that establishes the date of receipt for 
the veteran's claim of service connection for PTSD.



CONCLUSION OF LAW

The criteria for an earlier effective date of March 8, 1999 
for service connection for PTSD have been met. 38 U.S.C.A. §§ 
5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 20.200, 20.302, 3.114, 3.304(f), 3.400 (2004); 61 Fed. 
Reg. 52,695-52,702 (October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  The Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application for 
the initial issue of service connection for PTSD was received 
in June 1999.  A rating decision dated in January 2003 
granted service connection for PTSD, effective June 30, 1999.  
Only after that rating action was promulgated and subsequent 
to an appeal did the AOJ, in January 2004, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate the current claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  Notice of the VCAA requirements 
were also included in the May 2003 Statement of the Case, and 
in the August 2004 Supplemental Statement of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the AOJ adjudication of the claim on appeal, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Concerning the veteran's claim, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA law and regulations.  The 
record in this case includes VA treatment records.  With 
regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
earlier effective dates.  The discussions in the rating 
decision and Statements of the Cases have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the VCAA and regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400. Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400.

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. See 38 C.F.R. § 
3.114. If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue. If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of a claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request. See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)-
(a)(3).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. 38 C.F.R. § 3.157 (a).   

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  In addition to modified 
rating criteria, the amendment provided that the diagnoses 
and classification of mental disorders be in accordance with 
DSM- IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
38 C.F.R. §§ 4.125 through 4.130.



Factual Background

The Board in a February 1990 decision denied Service 
connection for PTSD.  It was determined that PTSD related to 
military service was not demonstrated.  A copy of the 
decision was forwarded to the veteran in February 1990.

The veteran's formal claim of service connection for PTSD was 
received on June 30, 1999.  

Received in September 1999 were VA clinical records dated 
from March through July 1999.  Among the records is a VA 
medical certificate, VA Form 10-10M, dated on March 8, 1999.  
The form lists treatment for right knee problems and also 
indicates that the veteran requested psychiatric care for 
PTSD.  On the reverse of the form is a psychiatric assessment 
indicating that PTSD was to be ruled out.  

Received sometime after September 1999 were VA and private 
medical records dated from 1982 to 2002, that show treatment 
for a variety of physical and psychiatric disorders, 
including PTSD, with a reported history of PTSD to 1978.  

At the December 2004 videoconference hearing at the RO, it 
was contended by the veteran's representative that the 
veteran was entitled to an effective date for service 
connection for PTSD to 1978.  The veteran testified that he 
first began seeing a VA psychiatrist in 1978, due to 
flashbacks and problems relating to active duty service.  He 
reported that he received treatment around 1978 at the VA 
clinic in the Brownsville office, in Corpus Christi.  He 
testified that he was informed that, at that time, VA 
indicated that they did not recognize PTSD as a disability.  
The veteran stated that he continued to seek treatment 
through the 1980's, and that the symptoms he had today were 
the same ones he had in 1978.  The veteran's spouse testified 
that they were married in 1985, and that she remembered the 
veteran receiving treatment at that time.  The veteran stated 
that he also received medical treatment for PTSD in the 
1990's.             


Analysis

The veteran asserts that he is entitled to a grant of service 
connection for PTSD that should be effective to 1978 when he 
first received treatment for the disorder.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400.  
For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).

With regard to the veteran's claim, it is important to note 
that the Board in a February 1990 decision denied service 
connection for PTSD.  Generally, a decision issued by the 
Board is final. 38 U.S.C.A. § 7104 ; 38 C.F.R. §§ 20.1100, 
20.1104(a)(1). A final rating decision or Board decision may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 38 U.S.C.A. §§ 7104, 
7105.  Further, it has been held that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, the Board must 
find that new and material evidence has been presented. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

However, in pertinent part, when a provision of the law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements of entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  The applicant's later claim, asserting rights 
that did not exist at the time of the prior claim, is 
necessarily a different claim. Spencer v. Brown, 4 Vet. App. 
283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

As a result, with regard to the veteran's claim, the February 
1990 Board decision is a final determination to the issues 
addressed therein, to include service connection for PTSD and 
the applicable effective date of the claim.  38 U.S.C.A. 
§ 7104; see also Dittrich v. West, 163 F.3d 1349, 1351 (Fed. 
Cir. 1998).  A review of the record shows that subsequent to 
the February 1990 Board decision there is no evidence to 
suggest or indicate that the veteran claimed service 
connection for PTSD.  Subsequent to that time, effective 
October 8, 1996, a change in the regulations regarding 
service connection for PTSD occurred.  Regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52,695-52,702 (October 8, 
1996).  In addition to modified rating criteria, the 
amendment provided that the diagnoses and classification of 
mental disorders be in accordance with DSM- IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). See 38 C.F.R. §§ 4.125 
through 4.130.

The record goes on to reveal that subsequent to the change in 
the regulations for PTSD, on June 30, 1999, the veteran's 
claim of service connection for PTSD was received.  However, 
VA clinical records received since then show that on March 8, 
1999, the veteran received a medical treatment for a physical 
disorder, at which time it was also requested that he receive 
treatment for PTSD.  The same record shows an initial 
psychiatric assessment that PTSD was to be ruled out.  For 
purposes of establishing a PTSD claim, the March 8, 1999 VA 
medical examination report clearly relates to a claim 
regarding PTSD, and as a result, the record must be 
considered an informal claim of service connection for PTSD 
as examination record pursuant to 38 C.F.R. § 3.157(a).  The 
record is absent for any other earlier communications from 
the veteran that may be construed as a claim of service 
connection for PTSD.  A formal claim for PTSD was received on 
June 30, 1999.  

The Board is mindful and must address that pursuant to 38 
C.F.R. § 3.114(a), a liberalizing law or liberalizing VA 
issue may require, if claimed by the claimant, an effective 
date for a claim of one year prior to the date of receipt of 
the request.  However, in this case such an argument would be 
predicated on the assumption that changes to the VA Rating 
Schedule and 38 C.F.R. § 3.304(f), were liberalizing. This is 
not the case, however, as the addition of Code 9411 for PTSD 
did not ease the requirements for service connection. 
Likewise, the change to 38 C.F.R. § 3.304(f) merely clarified 
the application of a statutory provision. In short, neither 
change created a right to benefits where there was none and, 
thus, are not considered liberalizing for purposes of 
assigning an earlier effective date under 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a).  As a result, an earlier 
effective date based on application of 38 C.F.R. § 3.114 is 
not available. 

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Based on the foregoing, the Board concludes that the 
preponderance of the evidence is in favor of the veteran's 
claim.  An effective date of March 8, 1999 for service 
connection for PTSD is warranted, but no earlier.  


ORDER

An effective date of March 8, 1999 for the award of service 
connection for PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


